Citation Nr: 1135292	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  07-31 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.  

3.  Entitlement to service connection for joint pain/arthralgia, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. 
§ 1117.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1982 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.  

The Veteran appeared at a hearing before a local hearing officer in March 2009.  A transcript of the hearing is of record.  

The Board notes that the RO certified to the Board the issue of entitlement to service connection for PTSD.  For reasons explained in the REMAND section, the Board has recharacterized the claim to include a broader psychiatric disorder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  

REMAND

With regard to the claim of service connection for PTSD, the Board notes that establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2010).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id. See also 38 C.F.R. § 4.125(a) (2010).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor was not combat related, the veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Instead, the record had to contain credible supporting evidence that corroborates the veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

However, VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)).

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

In this case, there is no evidence of record that the Veteran engaged in combat with the enemy, and his alleged in service stressors have not been corroborated.  However, in light of the amendment to VA regulations discussed above, the Board finds that a remand is necessary to afford the Veteran a VA examination with a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted.  This examiner is asked to render an opinion as to whether it is at least as likely as not (50% or greater) that:

1) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror;

2) the claimed stressor is adequate to support a diagnosis of PTSD; and

3) the Veteran's symptoms are related to the claimed stressor.

The Board also notes the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), and has concluded that it is applicable here.  In Clemons, the Veteran specifically requested service connection for PTSD; the Board narrowly construed the claim and denied service connection for PTSD based on the absence of a current diagnosis, but the medical record also included diagnoses of an anxiety disorder and a schizoid disorder.  The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further noted that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.  In this case, while the claim has been adjudicated by the RO and certified to the Board as a claim for service connection for PTSD, the Veteran has also been diagnosed with other psychiatric disorders, including depressive disorder, NOS, and a panic disorder.  Under Clemons, these other diagnoses are to be considered as part of the underlying claim.  To date, however, the RO has not adjudicated this claim so broadly as to incorporate psychiatric diagnoses other than PTSD.  The RO has also not provided adequate notification addressing what is needed for a claim incorporating such diagnoses.  This is significant because the statutory and regulatory provisions addressing PTSD claims differ from the provisions addressing other service connection claims.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Corrective notification action, as well as further adjudication, is thus needed.  38 C.F.R. §§ 3.159(b), 19.9.

As it relates to the Veteran's claim of service connection for a gastrointestinal disability, to include an undiagnosed illness, the Board notes that the Veteran has testified that his stomach problems began after his return from the Gulf War and coincided with his being nervous.  He noted that he currently felt his stomach churning on a daily basis.  The Board observes that the Veteran has been treated for gastrointestinal complaints following service, to include a diagnosis of gastroenteritis.  

As it relates to arthralgia/joint pain, the Board notes that the Veteran reported having swollen and painful joints on his service separation report of medical history.  Treatment records associated with claims folder subsequent to service also noted the presence of painful joints.  The Veteran has indicated that he has had problems with his joints since his separation from service.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

With regard to VA examinations, the Board notes that the Veteran has been scheduled for VA examinations on several different occasions and has failed to report for the requested examinations.  The Board does note that the Veteran has shown for other VA examinations that have been scheduled in connection with other issues that are not currently on appeal.  Correspondence in the claims folder reveals that the Veteran initially did not report for a VA examination in July 2009 which appears to have been scheduled at the Winston-Salem VAMC.  Subsequent to this, it was requested that the Veteran be afforded a VA examination closer in proximity to his place of residence, as the Winston-Salem VA facility was more than 4 hours from his home.  It appears that an additional VA examination was scheduled in September 2009.  While there is information that the examination was to be scheduled for the Fayetteville VAMC, there is no information in the file that the examination was actually scheduled for Fayetteville.  Moreover, there is no record in the file that the Veteran was notified to appear at the VA facility.  

In an April 2011 letter to his U. S. Senator, the Veteran indicated that he could not afford to pay for gas and had notified the VA that he would not be able to make the appointment scheduled for Winston-Salem.  He stated that he notified VA of this and requested that he be scheduled for a medical appointment at the Fayetteville VAMC.  He noted that the appointment was rescheduled but that it was again for the VA facility in Winston-Salem.  He indicated that he would have liked to have been seen at the Fayetteville VAMC.  In her March 2011 written argument, the Veteran's representative noted that the Veteran had been unable to attend the previously scheduled examinations and requested that he be afforded an opportunity to appear at a VA examination.  

Based upon the above, it appears that there may have been some confusion as to where the Veteran had requested that he be scheduled for the VA examination and where he was actually scheduled.  There is also no written notice in the file to indicate that the Veteran had been informed to report to the Fayetteville VAMC for VA examinations.  To clear up any possible discrepancies and to ensure that the duty to assist has been complied with, the Veteran should be afforded VA examinations to determine the nature and etiology of any current psychiatric, gastrointestinal, and arthralgia disorders, that are present and their relationship, if any, to his period of service.  The requested examinations should be scheduled at the Fayetteville VAMC, with notification of such scheduling to the Veteran being placed in the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the claim on appeal, now characterized as entitlement to service connection for a psychiatric disorder, to include PTSD.  This letter must inform the Veteran of the information and evidence necessary to substantiate the claim, in terms of 38 C.F.R. §§ 3.303, 3.307, and 3.309 and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

2.  Schedule the Veteran for a VA psychiatric examination at the Fayetteville VAMC in order to determine the nature and etiology of any psychiatric disorder(s), including PTSD, which may be present.  The claims file must be made available to and reviewed by the examiner.  Any further indicated special studies, including psychological studies, should be accomplished.

The examiner should conduct the examination with consideration of the current criteria for PTSD.  The examination report should include a detailed account of all pathology present.

As it relates to the claim of service connection for PTSD, the VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that: 1) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; 2) that the claimed stressor is adequate to support a diagnosis of PTSD; and 3) that the Veteran's symptoms are related to the claimed stressor.

Alternatively, if PTSD is not found on examination, the examiner must delineate all diagnoses reached to account for the Veteran's psychiatric symptomatology.  The examiner must also express an opinion as to whether any psychiatric disorder(s) found on examination, is/are related to service on the basis of direct service incurrence, or if pre-existing service, was/were aggravated by the Veteran's period of service.

The report of examination should include detailed rationale for all opinions expressed.

3.  Schedule the Veteran for a VA examination at the Fayetteville VAMC to determine the nature and etiology of any current arthralgia/joint pain.  The claims folder must be made available to the examiner with the examiner noting such review in the report.  All necessary tests should be performed.  The examiner should be requested to state whether it is at least as likely as not (50 percent probability or greater) that the Veteran has objective indications of the claimed symptoms and, if so, whether the symptoms are attributable to a "known" clinical diagnosis.  The examiner should then state whether the Veteran's symptoms/identified disabilities are attributable to his service, including as a result of his being in the Persian Gulf.  The rationale for all opinions expressed should be set forth.

4.  Schedule the Veteran for a VA gastrointestinal examination at the Fayetteville VAMC to determine the nature and etiology of any gastrointestinal problems, to include any undiagnosed illness resulting from Gulf War Service.  The claims folder and a copy of this remand must be made available to the examiner.  All necessary tests should be performed.  The examiner must be requested to state whether it is at least as likely as not (50 percent probability or greater) that the Veteran has objective indications of the claimed symptoms and, if so, whether the symptoms are attributable to a "known" clinical diagnosis.  The examiner should then state whether the Veteran's symptoms/identified disabilities are attributable to his service, including as a result of his being in the Persian Gulf.  Complete detailed rationale is requested for each opinion that is rendered.

5.  The Veteran must be advised in writing that it is his responsibility to report for the VA examinations, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for any examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review. As it relates to the now expanded issue of entitlement to an acquired psychiatric disorder, to include PTSD, if the determination remains unfavorable, the Supplemental Statement of the Case must contain 38 C.F.R. §§ 3.303, 3.307, and 3.309, as well as the new regulations concerning PTSD.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


